DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 20 February 2020, 24 May 2021, and 29 September 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video Molten aluminium vs. Li-po battery (hyperlink listed in PTO-892 form) hereinafter Molten Aluminum in view of What Is Lipo Battery Pack Construction, hereinafter Battery Pack Construction and How is Lithium-Polymer Battery Made hereinafter Lithium-Polymer Battery.
Regarding claims 9-10 and 13-14, Molten Aluminum teaches melting of aluminum metal in an electric furnace as evidenced by the heating elements arranged around the crucible (timestamp 0:10-0:45, Fig. 1).

    PNG
    media_image1.png
    880
    1284
    media_image1.png
    Greyscale
Figure 1: Molten Aluminum in Electric Furnace
	Molten Aluminum further teaches pouring of the molten aluminum metal onto a Li-po battery (1:05-1:10, Fig. 2-3). Fig. 2 shows a Li-po battery placed on a concave pan (storing the battery pack in a slag pan, wherein the slag pan has an inner bottom surface formed to have an arc; Fig. 2-3). The Examiner notes that one of ordinary skill would recognize that as the complete battery is placed in the slag pan, Molten Aluminum reads upon a battery pack including a body. Molten Aluminum further teaches the existence of a slag layer at the top layer of the aluminum metal (see arrow), some of which is poured onto the Li-po battery (the slag pan receiving a slag discharged from an electric furnace, covering the battery pack stored in the slag pan with the slag; 1:05-1:10, Fig. 2-3).

    PNG
    media_image2.png
    876
    1282
    media_image2.png
    Greyscale

Figure 2: Presence of Slag Layer on Molten Aluminum

    PNG
    media_image3.png
    879
    1276
    media_image3.png
    Greyscale

Figure 3: Pouring of Slag onto Battery

	Molten Aluminum further teaches the recording of the temperature of the aluminum prior to being poured onto the battery, showing a recorded temperature of 829.6 °C (slag that is at a predetermined temperature, wherein the predetermined temperature is higher than 700 °C; 0:21-0:29, Fig. 4).

    PNG
    media_image4.png
    879
    1273
    media_image4.png
    Greyscale

Figure 4: Recording of Slag Temperature

	Molten Aluminum is silent to wherein the battery pack includes a resin. 
	Lithium-Polymer Battery teaches that that LiPo is a shorthand for Lithium Polymer batteries, which contain a polymer electrolyte (pg. 1; a resin).
Battery Pack Construction teaches LiPo batteries often comprise a prismatic pouch made of some type of plastic (pg. 1), and comprise a separator, such as polypropylene film (pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Lipo battery of Molten Aluminum would contain a resin, as LiPo is a shorthand name for a Lithium Polymer battery, which inherently comprises a polymer electrode as taught by Lithium-Polymer Battery, reading on the presence of a resin in the battery pack. It would have been further obvious that a resin is contained in the LiPo battery of Molten Aluminum as Battery Pack Construction teaches the frequent use of plastic to form the prismatic pouch and separator components of LiPo batteries, and one of ordinary skill would expect these components to be present in the LiPo battery of Molten Aluminum.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molten Aluminum in view of Battery Pack Construction and Lithium-Polymer Battery as applied to claim 9 above, and further in view of Downie et al. (US 5019455 A), hereinafter Downie.
Regarding claim 11, modified Molten Aluminum teaches the use of an arc-shaped bottom surface slag pan (Molten Aluminum, Fig. 2-3), and does not teach the use of a slag pan with an inner bottom surface formed to have a step.
Downie teaches a sow mold and sow ingot (Title), for casting of aluminum ingots, having a bottom wall including a central raised longitudinally extending protrusion and side longitudinally extending protrusions adapted to define corresponding depressions in the ingot bottom (wherein the slag pan has an inner bottom surface formed to have a step; Abstract, Col. 3 lines 18-28, Figs. 3, 5). Downie further teaches the side depressions establish ledges for receiving a pair of fork lift blades or tines entering the ledges from either transverse side of the ingot perpendicular to the ledges (Abstract, Col. 3 lines 28-32). Downie further teaches the sow mold is low profile, which results in enhanced cooling rates and improved solidification characteristics (Col. 2 lines 43-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the arc-shaped inner bottom surface of Molten Aluminum with the step-shaped inner bottom surface of Downie in order to provide depressions in the ingot bottom to receive forklift blades, predictably improving the ease of transporting the cooled aluminum/battery mass produced by Molten Aluminum. Doing so would have been further obvious, as Downie teaches use of the sow mold results in enhanced cooling rates and solidification characteristics, improving the rate at which the process can be performed.
Regarding claim 15, Molten Aluminum teaches the recording of the temperature of the aluminum prior to being poured onto the battery, showing a recorded temperature of 829.6 °C (wherein the predetermined temperature is higher than 700 °C; 0:21-0:29, Fig. 4).

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molten Aluminum in view of Battery Pack Construction and Lithium-Polymer Battery as applied to claim 9 above, and further in view of Baosteel's Total Process Steel Slag Treatment Process Leads the Industrial Development, hereinafter Baosteel.
Regarding claim 12, modified Molten Aluminum teaches the use of an arc-shaped bottom surface slag pan (Molten Aluminum, Fig. 2-3), and does not teach wherein the slag pan has a plate having one or a plurality of holes and an inner space in which the plate is provided.
	Baosteel teaches a set of grate soaking treatment process for molten iron slag, which effectively solves the problems of dust nuisance and metal recovery in slag treatment by preplacing a grate in the slag pot to partition and separate components of the slag (a plate having a plurality of holes; paragraph 4). The Examiner notes that one of ordinary skill would recognize that in order to use a grate to partition and separate components of the slag, space must be provided underneath it for the screened slag to be able to flow through the grate and prevent the grate from overflowing, reading on providing an inner space in which the plate is provided. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc-shaped inner bottom surface of Molten Aluminum to include the grate of Baosteel in order to partition and separate the incoming slag, preventing the intrusion of unmelted chunks of battery from entering the slag, improving the uniformity of the recovered slag.
Regarding claim 16, Molten Aluminum teaches the recording of the temperature of the aluminum prior to being poured onto the battery, showing a recorded temperature of 829.6 °C (wherein the predetermined temperature is higher than 700 °C; 0:21-0:29, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733